DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-7, 10-13, and 15-19 are currently pending. Claims 11-13, 18, and 19 remain withdrawn. Claims 1, 3-7, 10, 15, and 16 have been amended. Claims 2, 8, 9, and 20 have been cancelled. Claim 2 has been cancelled and the drawing objection set forth in the Non-Final Office Action mailed on 30 June 2021 has been rendered moot. Claim 16 has been amended to overcome the objection set forth in the Non-Final Office Action. Claim 3, 4, 6, and 7 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: brain wave detecting module in claim 15 and wireless communication module in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Brain wave detecting module” is interpreted as a plurality of brain wave sensing metal electrodes, a light emitting diode (LED) module, and a wireless communication module, as mentioned in claim 15 in the PGPUB.
The specification does not provide a corresponding structure for “wireless communication module.” As such, Examiner interprets “wireless communication module” as Bluetooth, WiFi, 5G data, internet, or any other similar wireless connections.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6, 7, and 10 are further rejected due to their dependency to claim 1.
Claim 1 recites the limitation “a first user” in line 7. It is unclear if “a first user” is “a user” as mentioned in line 3. Clarification is requested. For examination purposes, it is interpreted that “a user” and “a first user” are the same.
Claim 3 recites “the emotional tag does not to block the main image” in lines 8-9. It is unclear what this means. Clarification is requested.
Claim 4 recites the limitation “the encoded code stream” in line 4. There is insufficient antecedent basis for this limitation in the claim. “Encoded code stream” was not previously mentioned in the claim or in the previous claims. Examiner suggests amending the limitation to recite “an encoded code stream.”
Claim 5 recites “when taking a plurality of photos” in line 3. However, line 6 recites “the photo taken.” It is unclear if a single photo or a plurality of photos are taken. Clarification is requested.
Claim 5 recites “a value of the emotional state” in line 3. However it is unclear what the value is. The previously claims also do not mention determining any value of the emotional state. Clarification is requested.
Claim 5 recites “stopping photographing” in line 8. It is unclear that multiple photos were being taken in the method. Claim 1 recites that a photo is taken in the emotional state. The claims should be made clear if one photo is taken or if multiple photos are being taken. Furthermore, the claim has been interpreted that an image is not taken when the emotional state is less than the state threshold.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 10, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including evaluating an emotional state of a user based on a detected brain wave signal of the user. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of evaluating an emotional state of a user based on a detected brain wave signal of the user sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of obtaining an emotional tag that labels the emotional state, combining the emotional tag into a photo taken in the emotional state, sending an emotional log of a first user to a cloud server, sending reminder information to the second user, sending a combination scene of the photo, and converting the emotional tag of the first user into a corresponding brain wave to be inputted into the second user for stimulation. Obtaining data (emotional tag) is well-understood, routine and conventional activity for those in the field of medical diagnostics. The steps of sending an emotional log of a first user to a cloud server, sending reminder information to the second user, sending a combination scene of the photo, and converting the emotional tag of the first user into a corresponding brain wave to be inputted into the second user for stimulation are all generic processing steps. Further, the obtaining step is each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 15.
Regarding claim 15, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited photographing module and brain wave detecting modules are generic sensors configured to perform pre-solutional data gathering activity and the processor and memory are configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and processing of data. The steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 (US Pub No. 2003/0156304 – previously cited) in view of Pandian et al. ‘605 (US Pub No. 2016/0374605 – previously cited) further in view of Miyajima et al. ’58 (US Pub No. 2006/0217598 – previously cited) further in view of Li ‘045 (US Pub No. 2015/0255045 – previously cited).
Regarding claim 1, Fedorovskaya et al. ‘304 teaches a photographing processing method based on brain wave detection (Abstract), comprising:
evaluating an emotional state of a user based on a detected brain wave signal of the user ([0037]); and
obtaining an emotional tag that labels the emotional state and combining the emotional tag into a photo taken in the emotional state ([0102]).
Fedorovskaya et al. ‘304 teaches all of the elements of the current invention as mentioned above except for sending an emotional log of a first user to a cloud server for a second user to download the emotional log from the cloud server for viewing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fedorovskaya et al. ‘304 to include for sending an emotional log of a first user to a cloud server for a second user to download the emotional log from the cloud server for viewing as Pandian et al. ‘605 teaches. Doing so would aid in sharing information about a user’s emotion to other users.
Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 teaches all of the elements of the current invention as mentioned above except for wherein the emotional log comprises the photo labeled with global positioning system (GPS) information and the emotional tag.
Miyajima et al. ‘598 teaches an image display device displays an image reflecting a relation among persons. The relation among persons include relation between persons' locations, relation in synchronization between data, relation between environments around the persons, relation between emotions of the persons, etc. The positional information is measured by a GPS. In Fig. 6, positional information on the persons in a map is depicted on a left screen while images reflecting the positional relation are depicted on a right screen ([0058]).

Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 teaches all of the elements of the current invention as mentioned above except for sending reminder information to the second user responsive to detecting that location information of the second user matches the GPS information labeled in the photo in the emotional log uploaded by the first user; and
sending, by a virtual reality technology, a combination scene of the photo corresponding to the location information and labeled with emotion of the first user and a current image to the user, and converting the emotional tag of the first user into a corresponding brain wave to be inputted into the second user for stimulating.
Li ‘045 teaches a headshot photo that is provided at a first client device. A first animation file including a body figure performing a series of motions and having interchanging headshot photos are generated. A second animation file is transmitted from a second client device. A combined animation file is then generated by integrating the first and second animation files. The combined animation file is transmitted to the second client device. The user at the second client device can more accurately and comprehensively perceive the emotions of the user at the first client device through the combined animation file. Furthermore, the combined animation file may be configured to tell a story through the integration of the first and second animation files. Therefore, any user watching the combined animation file will be able to more accurately and comprehensively perceive the emotions and the interactions between the users at the first and second client devices (Fig. 6C and [0060]).

Regarding claim 15, Fedorovskaya et al. ‘304 teaches a wearable device for photographing based on brain wave detection, comprising: a photographing module ([0032]), a brain wave detecting module ([0037] teaches electrodes and [0043] teaches wireless communication module. Although Fedorovskaya et al. ‘304 does not explicitly teach an LED module, one of ordinary skill in the art would understand that the camera as mentioned in [0032] would include a plurality of LEDs.), a processor (Claim 11), and a memory ([0048], [0116]), wherein the memory is connected to the photographing module and the brain wave detecting module, and the processor, by reading an executable program code stored in the memory, executes a program corresponding to the executable program code for implementing the photographing processing method based on brain wave detection according to claim 1. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, further in view of Xu et al. ‘692 (CN Pub No. 104166692 – previously cited).
Regarding claim 3, Fedorovskaya et al. ‘304 teaches obtaining the emotional tag corresponding to the emotional state by querying a pre-stored image library ([0068]).
Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for adding the emotional tag to a blank template preset in a camera; and adjusting the emotional tag to a position for photographing after the camera performs image recognition on a main image, wherein, at the position, the emotional tag does not to block the main image.
Xu et al. ‘692 teaches a label setting button may be provided, and a corresponding display position may be set for each label through the label setting button. For example, the label corresponding to the label selection button is a weather label, a time label, and a mood label. A position may be set for the mood tag (Page 15 Lines 10-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of obtaining the emotional tag and combining the emotional tag into the photo taken in the emotional state of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Xu et al. ‘692, as applied to claim 3, further in view of Heeter ‘042 (US Pub No. 2016/0027042 – previously cited).
Regarding claim 4, Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Xu et al. ‘692, as applied to claim 3, teaches all of the elements of the current invention as mentioned above except for encoding the emotional state and transmitting the encoded code to a driving circuit of a light emitting diode (LED) module, so that the driving circuit performs a strobe according to the encoded stream; generating a photo with black and white stripes according to stroboscopic information of the LED module during capturing the main image by the camera; and acquiring the emotional tag corresponding to information of the black and white stripes by decoding the information of the black and white stripes of the photo, and adding the emotional tag to an original photo.
Heeter ‘042 teaches a visible logo with a depiction of an “invisible scannable code” layer added, as seen in Fig. 4. Although this embodiment can be practiced in such a way that the mobile device scans using natural light conditions, a strongly desired enhancement employs a software selectable "bounce flash" such that mobile device is configured to emit an invisible light flash just prior to and during the image capture "scan" function such that the invisible substrates reflect their brightest practical illumination ([0102]). The image of a 2D bar code or other scannable image, which yields a data string is presented, together with a business logo brand image creates a "scannable logo", which contains encoded identity data for the logo brand owner, encoded visual identification characteristics for the logo brand, an encoded GPS data corresponding to manufacturing location for a manufactured item or assembled item, plus additional embodiment dependent data ([0030]). When the scannable code is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of obtaining the emotional tag that labels the emotional state and combining the emotional tag into the photo taken in the emotional state of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Xu et al. ‘692, as applied to claim 3, to include encoding the emotional state and transmitting the encoded code to a driving circuit of a light emitting diode (LED) module, so that the driving circuit performs a strobe according to the encoded stream; generating a photo with black and white stripes according to stroboscopic information of the LED module during capturing the main image by the camera; and acquiring the emotional tag corresponding to information of the black and white stripes by decoding the information of the black and white stripes of the photo, and adding the emotional tag to an original photo as Heeter ‘042 teaches this will aid in including data and characteristics of an image ([0030]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, further in view of Chatterjee et al. ‘915 (US Pub No. 2015/0178915 – previously cited).
Regarding claim 5, Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein, after evaluating the emotional state of the user based on the detected brain wave signal, the method further comprises:
When taking a plurality of photos, comparing a value of the emotional state with a preset state threshold;

stopping photographing, responsive to obtaining that the emotional state is less than the state threshold by the comparing.
Chatterjee et al. ‘915 teaches comparing emotional state information to an emotional state trigger value (Fig. 6B block 654 and [0081]), the emotional state trigger value being set by the user, as mentioned in block 651 and [0078]. After it has been determined that the emotional state information is greater than or equal to an emotional state trigger value (block 655 and [0082]), the emotional state information is stored with the image (block 656 and [0083]). Block 655 mentions that an image is taken when the emotional state information is greater than or equal to an emotional state trigger value. Although not explicitly state, one of ordinary skill in the art would understand that if the emotional state information is less than the emotional state trigger value, an image isn’t taken.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, to include when taking a plurality of photos, comparing the emotional state with a preset state threshold, acquiring the emotional tag that labels the emotional state, and combining the emotional tag into the photo taken in the emotional state, responsive to obtaining that the emotional state is greater than or equal to the state threshold by the comparing, and stopping photographing, responsive to obtaining that the emotional state is less than the state threshold by the comparing as Chatterjee et al. ‘915 teaches this will aid in taking an image only when the emotional state information reaches a criteria.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, further in view of Horseman ‘790 (US Pub No. 2013/0012790 – previously cited).
Regarding claim 6, Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein combining the emotional tag into the phot taken in the emotional state comprises:
combining the emotional tag into the photo taken in the emotional state in an invisible pattern, wherein the invisible pattern is one of a pattern of a two-dimensional code, an abstract picture, and a stripe image formed by flashing of visible light in high frequency;
prompting the user to enter a viewing password responsive to the invisible pattern being triggered by the user to send a viewing request; and
upon the user inputting the viewing password, verifying the viewing password according to a pre-stored password for a verification, and converting the invisible pattern into a visible emotional tag responsive to passing the verification.
Horseman ‘790 teaches displaying a login screen, as seen in Fig. 15 block 1502 of method 1500 and Fig. 16. The login credentials can be entered by the user at block 1504 and authenticating the login credentials are depicted in block 1506. The login screen depicted in Fig. 16 is interpreted as a pattern of a two-dimensional code, as a two-dimensional code is need to create the login screen. Where the login credentials are authenticated, the method 1500 may proceed to displaying a home screen with an option to access an employee health monitoring application, as depicted at block 1508. For example, if the login credentials are authenticated, a home page screen 1700 (e.g., a user desktop screen) including a user selectable employee health monitoring application icon 1702 may be displayed, as depicted in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combining the emotional tag into the photo taken in the emotional state of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, to include combining the emotional tag into the photo taken in the emotional state in an invisible pattern; prompting the user to enter a viewing password; and upon the user inputting the viewing password, verifying the viewing password and converting the invisible pattern into a visible emotional tag as Horseman ‘790 teaches that this will aid in verifying the user attempting to login to grant access to the user-specific health information ([0247]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, further in view of Kilmer et al. ‘662 (US Pub No. 2015/0305662 – previously cited).
Regarding claim 7, Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for generating an emotional audio file corresponding to the emotional state, and combining the emotional audio file into the photo taken in the emotional state; and
playing the emotional audio file corresponding to the photo responsive to detecting that the photo is opened.
Kilmer et al. ‘662 teaches a software product in a patient's computer comprises instructions for transmitting signals generated by an emotional recognition algorithm indicating a patient's emotional state over a computer-to-computer link. Such signals can include but are not limited to an alarm, such as an audio alarm, an alert, such as a visual icon, or any other such indication which can be provided to a therapist's computer upon detection of an important visual clue by an emotional recognition software 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, to include generating and emotional audio file, and combining the emotional audio file into the photo taken in the emotional state; and playing the emotional audio file corresponding to the photo responsive to detecting that the photo is opened as Kilmer et al. ‘662 teaches this would require significantly less processing speed and bandwidth than would transmission of a very high resolution image of the patient and is sufficient for the therapist to identify an emotional response by the patient ([0060]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, further in view of Quy ‘866 and Cavuoto et al. ‘497 (US Pub No. 2015/0366497 – previously cited).
Regarding claim 10, Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for converting the emotional tag of the first user into the corresponding 
Quy ‘866 teaches biosensors that record physiological signals that relate to changes in emotional states, such as skin conductance, skin temperature, respiration, heart rate, blood volume pulse, blood oxygenation, electrocardiogram (ECG), electromyogram (EMG), and electroencephalogram (EEG) (Fig. 6 biosensors 37 and [0013], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, to include a headband with a plurality of brain wave sensing metal electrodes as Quy ‘866 teaches this will aid in measuring physiological signals that relate to changes in emotional states ([0013]).
Cavuoto et al. ‘497 teaches neurological stimulation may be applied to users using electrodes (Fig. 1 electrode configuration 112 and [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of brain wave sensing metal electrodes of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 to include stimulating a user with an emotion as Cavuoto et al. ‘497 teaches. Doing so would be applying a known technique to a known device ready for improvement to yield predictable results.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 11, further in view of Quy ‘866 and Cavuoto et al. ‘497 further in view of Heeter ‘042.
Regarding claim 16, Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 11, teaches all of the elements of the current 
Quy ‘866 teaches biosensors that record physiological signals that relate to changes in emotional states, such as skin conductance, skin temperature, respiration, heart rate, blood volume pulse, blood oxygenation, electrocardiogram (ECG), electromyogram (EMG), and electroencephalogram (EEG) (Fig. 6 biosensors 37 and [0013], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 11, to include a headband with a plurality of brain wave sensing metal electrodes as Quy ‘866 teaches this will aid in measuring physiological signals that relate to changes in emotional states ([0013]).
Cavuoto et al. ‘497 teaches neurological stimulation may be applied to users using electrodes (Fig. 1 electrode configuration 112 and [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of brain wave sensing metal electrodes of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 to include stimulating a user with an emotion as Cavuoto et al. ‘497 teaches. Doing so would be applying a known technique to a known device ready for improvement to yield predictable results.
Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 and Cavuoto et al. ‘497 teaches all of the elements of the current invention as mentioned above except for a light emitting diode (LED) module, configured to perform 
Heeter ‘042 teaches a visible logo with a depiction of an “invisible scannable code” layer added, as seen in Fig. 4. Although this embodiment can be practiced in such a way that the mobile device scans using natural light conditions, a strongly desired enhancement employs a software selectable "bounce flash" such that mobile device is configured to emit an invisible light flash just prior to and during the image capture "scan" function such that the invisible substrates reflect their brightest practical illumination ([0102]). The image of a 2D bar code or other scannable image, which yields a data string is presented, together with a business logo brand image creates a "scannable logo", which contains encoded identity data for the logo brand owner, encoded visual identification characteristics for the logo brand, an encoded GPS data corresponding to manufacturing location for a manufactured item or assembled item, plus additional embodiment dependent data ([0030]). When the scannable code is scanned, one of ordinary skill in the art would understand that LEDs in a camera are used to decode the code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 and Cavuoto et al. ‘497 to include a LED module as Heeter ‘042 teaches this will aid in including data and characteristics of an image ([0030]).
Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 and Cavuoto et al. ‘497 further in view of Heeter ‘042 teaches all of the elements of the current invention as mentioned above except for a wireless communication module, configured to send an emotional log of a first user to a cloud server for a second user to download the emotional log from the cloud server for viewing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 and Cavuoto et al. ‘497 further in view of Heeter ‘042 to include a wireless communication module configured to send an emotional log of a first user to a cloud server for a second user to download the emotional log from the cloud server for viewing as Pandian et al. ‘605 teaches. Doing so would aid in sharing information about a user’s emotion to other users.
Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 and Cavuoto et al. ‘497 further in view of Heeter ‘042 teaches all of the elements of the current invention as mentioned above except for wherein the emotional log comprises the photo labeled with global positioning system (GPS) information and the emotional tag.
Miyajima et al. ‘598 teaches an image display device displays an image reflecting a relation among persons. The relation among persons include relation between persons' locations, relation in synchronization between data, relation between environments around the persons, relation between emotions of the persons, etc. The positional information is measured by a GPS. In Fig. 6, positional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emotional log of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 and Cavuoto et al. ‘497 further in view of Heeter ‘042 to include the photo labeled with global positioning system (GPS) information and the emotional tag as Miyajima et al. ‘598 teaches. Doing so would aid in corresponding an emotion of a user with a location of the user.
Response to Arguments
Applicant argues that because the claims do not recite “means” or “step for,” 35 U.S>C. 112(f) should not be invoked and if 35 U.S.C. 112(f) were to be invoked, the drawings and specification describe various structures corresponding to the elements that have invoked 35 U.S.C. 112(f). Examiner disagrees that “wireless communication module” does not invoke 35 U.S.C. 112(f) because the generic placeholder, “module,” is paired with functional language, which is “wireless communication,” which indicates that 35 U.S.C. 112(f) is invoked. However, although the specification does not provide support for the structure of “wireless communication module,” Examiner agrees with Applicant that “wireless communication module” is well-known in the art and the 35 U.S.C. 112(b) has been withdrawn. Regarding “photographing module,” Applicant has amended claim 15 to recite “a photographing module being a camera.” Because a structure is now included in the claim, “photographing module” no longer invokes 35 U.S.C. 112(f) and the 35 U.S.C. 112(b) rejection is withdrawn. However, Examiner respectfully disagrees that “brain wave detecting module” does not invoke 35 U.S.C. 112(b) because “module” is a generic placeholder and “brain wave detecting” is functional language (Of note, paragraph 7 of the Non-Final Office Action mailed on 30 June 2021 recites “this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 
Regarding Applicant’s arguments for the 35 U.S.C. 101 rejection, Applicant argues that “evaluating an emotional state of a user based on a detected brain wave signal of the user” is not capable of being performed in the human mind. Examiner respectfully disagrees, as this step could merely be a user seeing the detected brain wave signal of the user on a computer screen and determining the user’s emotion. Applicant also argues that the incorporation of claims 8 and 9 into claim 1 does not invoke well-known, routine, or conventional activity. Examiner respectfully disagrees as the steps of sending an emotional log to a cloud server, sending reminder information to the second user, sending a combination scene of the photo and a current image, and converting the emotional tag of the user into a corresponding brain wave are generic processing steps used to perform the Abstract Idea. These steps are merely sending information to the second user. It is also unclear how the converting step is an improvement to technology or is effecting a particular change as there is no output. As such, the 35 U.S.C. 101 rejection has been maintained.
Applicant argues that Fedorovskaya et al. ‘304 does not teach the newly added limitations in claim 1. Examiner respectfully agrees and the 35 U.S.C. 102(a)(1) has been withdrawn. However, upon further consideration, it was found that Pandian et al. ‘605, Miyajima et al. ‘598, and Li ‘045 teaches these limitations. As such, claim 1 is now rejected under 35 U.S.C. 103 over Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045. It is noted that Applicant In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AURELIE H TU/Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791